LIVERMORE, Judge,
dissenting.
I do not believe the comment made by English about a fellow public official is actionable. Echoing the language of Greenbelt Cooperative Publishing Ass’n v. Bresler, 398 U.S. 6, 90 S.Ct. 1537, 26 L.Ed.2d 6 (1970), no one hearing that offhand remark could have thought that English was accusing Yetman of being a member of the Communist Party, much less that he was espousing “intimidation, blackmail and terrorism” as was the case in Phoenix Newspapers, Inc. v. Church, 103 Ariz. 582, 588, 447 P.2d 840, 846 (1968), cert. denied, 394 U.S. 959, 89 S.Ct. 1307, 22 L.Ed.2d 560 (1969). On the contrary, even the most careless listener must have perceived that the word was no more than rhetorical hyperbole, a vigorous epithet used to denigrate Yetman’s supposed aversion to the interests of property owners. In these circumstances to allow this case to go to a jury would imperil that wide open and robust debate that the First Amendment protects.
Political discourse is full of labels—fascist, Nazi, Gestapo-like, racist, sexist, Bir-chite, ultra-liberal, communist, apologist for criminals, etc. All are designed to injure opponents by describing their views as so wrong as to approach being evil. One could hope for greater balance and civility. One’s hope and the constitutional command are very different. The arts—or perhaps black arts—of persuasion cannot be so cab-ined. Nor may political argument be robbed of the evocative word or phrase.
I would reverse the judgment.